Wright, J.,
dissenting. The majority is correct when it notes that the exclusion of expert testimony under Loc.R. 21.1(B) is an appropriate sanction for discovery abuses. However, the majority uses this unassailable proposition to bolster *263Judge McMonagle’s exclusion of Dr. Matejczyk’s deposition testimony on questions of fact. In reaching this result, the majority refuses to acknowledge that Judge Character’s pretrial order, as it relates to Dr. Matejczyk, addressed only her testimony as an expert.5 In addition, the majority fails to recognize that Loc.R. 21.1(B) provides for the exclusion of expert testimony only.
The relevant portion of Loc.R. 21.1 states that “[a] party may not call an expert witness to testify unless a written report has been procured from the witness and provided to opposing counsel.” (Emphasis added.) A plain reading of this rule, a reading scrupulously avoided in the majority opinion, forces the conclusion that this rule is exclusively concerned with expert testimony. Indeed, that is precisely the type of testimony Nakoff sought to exclude when he filed the pretrial motion and supporting memorandum based on Loc.R. 21.1, and that is the only sort of testimony targeted by Judge Character’s resulting order. Consequently, Judge McMonagle’s use of the pretrial order as support for his decision to exclude all testimony by Dr. Matejczyk was a grossly erroneous characterization of the original trial judge’s decision.
What I find most troubling about the lead opinion, aside from its apparent failure to read the rule it seeks to apply, is the spin it puts on the circumstances surrounding this matter. As the majority acknowledges, all of the involved parties agreed at a meeting held directly before the start of trial, a meeting attended by Judge McMonagle, that Dr. Matejczyk could testify as a treating physician — a “fact” witness, if you will. Accordingly, Dr. Matejczyk’s deposition testimony would not have fallen within the scope of Judge Character’s pretrial order, which was strictly concerned with expert testimony. However, the majority claims that “[d]espite this agreement, appellee Dr. Essig asked the court to' reconsider Judge Character’s earlier ruling excluding Dr. Matejczyk’s trial testimony.”
I am at a loss to explain this interpretation of events at trial. The record reflects that Dr. Essig’s counsel simply asked to read Dr. Matejczyk’s deposition transcript to the jury, in place of Dr. Matejczyk’s live testimony as a treating physician. This transcript, with one arguable exception, was redacted to eliminate clear-cut opinion testimony, and only addressed Dr. Matejczyk’s role as a treating physician.
Indeed, had Judge McMonagle carefully considered this matter and conferred with counsel about objections to the substance of the transcript, all opinion *264testimony would have been excised. Regrettably, it is apparent that, for whatever reason, Judge McMonagle misunderstood Judge Character’s pretrial order, and issued a ruling that exceeded the scope of Judge Character’s order.
I must point out that Nakoff would not have been unfairly surprised by Dr. Matejczyk’s deposition testimony. As the court of appeals stated, Nakoff had “requested, conducted and filed .Matejczyk’s deposition * * *, and, therefore, [Nakoff] was clearly aware of [Matejczyk’s] testimony.” Consequently, Judge McMonagle’s ruling on this issue was reversible error. Accordingly, the court of appeals could have reversed the trial judge without finding an abuse of discretion, which, admittedly, was not present in this instance.
The court of appeals also appropriately ruled that prejudicial error was present with respect to three other issues determined by Judge McMonagle. First, Judge McMonagle erred by preventing appellees from using medical literature in their cross-examination of Nakoffs expert, Dr. Mundinger. Second, Judge McMonagle should have held Nakoff to the same standard applied to the appellees and excluded the expert testimony of Dr. Garcia as a sanction for discovery abuses. Finally, Judge McMonagle should have submitted the appel-lees’ narrative interrogatory on proximate cause to the jury. Thus, although I agree with the substance of Judge Pfeifer’s concurring opinion, I feel there was reversible error, and respectfully dissent.

. Although Evid.R. 702 does not state it explicitly, it is commonly understood that an “expert witness” is not simply one who testifies on “matters beyond the knowledge or experience possessed by lay persons.” Rather, to be properly characterized as “expert” the witness’s testimony must go beyond merely factual testimony and offer opinions or draw inferences from observation and expertise.